DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on October 20, 2020, and September 14, 2021, are acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (JP 2012145145, hereinafter “Katayama”), machine translation attached.
Regarding Claim 1, Katayama discloses a valve actuating device (1), comprising: a main valve (2) having a switching membrane (30); an auxiliary valve (32) configured to adjust the switching membrane between an open position (fig. 5) and a closed position (fig. 7)(as shown in FIG. 9, the flow control valve unit 14 for currant presses the water discharge position where the pilot valve 32 opens the main valve element 14a and the water stop position where the pilot valve 32 closes the main valve element 14a. When the main valve body 14a is opened, the valve operation unit 34 is operated as an operation means for adjusting the water discharge flow rate by changing the amount of movement of the pilot valve 32 by rotating the main valve body 14a and adjusting the opening of the main valve body 14a, machine translation p. 4); a bi-stable mechanism (34) having a manual operating element (button 50 is moved by lever 6 to move auxiliary valve 32) which can be moved in an actuating direction (downward towards outlet 24e), the bi-stable mechanism being configured to actuate the auxiliary valve (p. 5 describes the actuation of the auxiliary valve 32); and wherein a switching position of the bi-stable mechanism that defines an open position (fig. 5) of the bi-stable mechanism is settable by a rotational movement about the actuating direction of an adjustment part (20 and adjust knob 8) relative to the manual operating element.
Regarding Claim 2, Katayama discloses the adjustment part (20 and adjust knob 8) is a sleeve-shaped (substantially cylindrical rotation operation member 20, machine translation p. 5).
Regarding Claim 3, Katayama discloses the adjustment part (20 and adjust knob 8) is arranged rotatably on a housing part (2) which accommodates the bi-stable mechanism (34).
Regarding Claim 4, Katayama discloses the manual operating element (button 50 is moved by lever 6 to move auxiliary valve 32) is arranged to be linearly displaceable (the lever 6 presses against button 50 to move auxiliary valve 32) in the actuating direction (downward towards outlet 24e).
Regarding Claim 5, Katayama discloses the adjustment part (20 and adjust knob 8) and the manual operating element (button 50 is moved by lever 6 to move auxiliary valve 32) are movable independently of one another ([a]s shown in FIG. 14, a plurality of inclined portions 20 a formed so as to protrude substantially spirally along the circumferential direction on the inner side of the rotation operation member 20 and on the end portion on the side of the opening / closing operation button 6 for currants. 20b, machine translation, p.5).
Regarding Claim 6, Katayama discloses the manual operating element (button 50 is moved by lever 6 to move auxiliary valve 32) is guided in a rotationally fixed manner (the pressing operation unit 36 of the curan flow control valve unit 14 is held in a predetermined position and the user presses the opening / closing operation button 6 for the curan, the striker protrusion of the door member 6a of the opening / closing operation button 6 for the curan 6g can press the front of the cap 50 of the pressing operation unit 36 held at a predetermined position, machine translation, p. 8).
Regarding Claim 7, Katayama discloses the bi-stable mechanism (34) has a pairing of a stop element (38a) and a stop line (48b) which provides different stop positions, and which interact to define the open position (”when the engagement protrusion 46b of the rotating ring member 46 is engaged with a predetermined shallow groove 38a of the cam groove forming member 38, and the pilot valve 32 is in the water stop position, the currant opening / closing operation button 6 is pressed. As a result, when the rotation operation member 20, the clutch ring member 48, and the rotation ring member 46 are translated to the main valve body 14a by a predetermined distance or more, the engagement protrusion 46b of the rotation ring member 46 and the cam groove forming member 38 are moved. After the engagement with the predetermined shallow groove 38a is once released, the clutch tooth surface 46c of the rotating ring member 46 slides along the contact surface with the clutch tooth surface 48a of the clutch ring member 48, and rotates. The ring member 46 rotates with respect to the clutch ring member 48 and the pressure chamber forming member 28. Then, the engaging protrusion 46b of the rotating ring member 46 moves and engages with the deep groove 38b disposed next to the predetermined shallow groove 38a of the cam groove forming member 38 that was previously disengaged, and the pilot valve 32 is engaged. Can be switched to the water discharge position. On the other hand, when the engagement protrusion 46b of the rotating ring member 46 is engaged with the predetermined deep groove 38b of the cam groove forming member 38 and the pilot valve 32 is in the water discharge position, the currant opening / closing operation button 6 is pressed. As a result, when the rotation operation member 20, the clutch ring member 48, and the rotation ring member 46 are translated into the main valve body 14a by a predetermined distance or more, the engagement protrusions 46b of the rotation ring member 46 and the cam groove forming member 38 are predetermined. After the engagement with the deep groove 38 b is once released, the clutch tooth surface 46 c of the rotating ring member 46 slides along the contact surface of the clutch ring member 48 with the clutch tooth surface 48 a, and the rotating ring member 46. Is rotated with respect to the clutch ring member 48, and the engaging protrusion 46b of the rotating ring member 46 is disposed next to the predetermined deep groove 38b of the cam groove forming member 38 which has been previously disengaged. Engage and move to 38a, the pilot valve 32 is adapted to be switched to the water stop position.” Machine translation p. 5).
Regarding Claim 8, Katayama discloses a relative position of the stop element (38a) on the stop line (48a) is adjustable by the adjustment part (20 and adjust knob 8) (“when the rotation operation member 20, the clutch ring member 48, and the rotation ring member 46 are translated to the main valve body 14a by a predetermined distance or more, the engagement protrusion 46b of the rotation ring member 46 and the cam groove forming member 38 are moved”, machine translation p. 5).
Regarding Claim 9, Katayama discloses the stop line (48a) is formed without interruptions (see fig. 10).
Regarding Claim 10, Katayama discloses at least one rotational stop (48d) for an adjustment direction of the relative position is formed, for delimiting the stop line (48a) in an adjustment direction (along the circumference of element 48) of the relative position.
Regarding Claim 11, Katayama discloses the stop line (48a) describes a portion of a helical line (48b, fig. 10 illustrates a sloping helical line) which encircles the actuating direction.
Regarding Claim 12, Katayama discloses wherein the bi-stable mechanism (34) comprises a ballpoint pen mechanism, and a position of a stop for a working movement of the ballpoint pen mechanism is settable by the adjustment part (20 and adjust knob 8).
Regarding Claim 13, Katayama discloses the adjustment part (20 and adjust knob 8) accommodates the manual operating element ((the lever 6 presses against button 50 to move auxiliary valve 32).
Regarding Claim 14, Katayama discloses the stop line (48b) has a stepped form (fig. 10 illustrates steps 48d that breaks up the stop line 48b).
Regarding Claim 15, Katayama discloses the stop line (48b) is formed in an encircling manner and defines a lower point of reversal (adjacent to wall of step 48d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753